       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 KELLIE LOEB,

                       Plaintiff,
                                                 Case No. 18-CV-494-JPS
 v.

 CHAMPION PETFOODS USA INC.
 and CHAMPION PETFOODS LP,
                                                         JUDGMENT
                       Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Defendants’ motion to
dismiss (Docket #8) be and the same is hereby GRANTED in part and
DENIED in part (Docket #19);

      IT IS FURTHER ORDERED AND ADJUDGED that Counts Two,
Three, and Four of Plaintiff’s Complaint be and the same are hereby
DISMISSED (Docket #19);

      IT IS FURTHER ORDERED AND ADJUDGED that Defendants’
motion for summary judgment (Docket #33) be and the same is hereby
GRANTED (Docket #59);

      IT IS FURTHER ORDERED AND ADJUDGED that counts One
and Five of Plaintiff’s Complaint be and the same are hereby DISMISSED
(Docket #59);

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s
motion for class certification (Docket #39) be and the same is hereby
DENIED as moot (Docket #59); and



  Case 2:18-cv-00494-JPS Filed 02/06/19 Page 1 of 2 Document 60
      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice (Docket #59).

                                   APPROVED:




                                   J.P. Stadtmueller
                                   U.S. District Judge

                                   STEPHEN C. DRIES
                                   Clerk of Court
February 6, 2019                   s/ Jodi L. Malek
Date                               By: Deputy Clerk




                            Page 2 of 2
  Case 2:18-cv-00494-JPS Filed 02/06/19 Page 2 of 2 Document 60
